Citation Nr: 0320038	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for right shoulder 
and trapezium muscle strain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to January 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Entitlement to a 10 percent rating for the service-connected 
left knee impairment was established by virtue of the June 
2002 rating decision.  The veteran stated in a May 2002 VA 
Form 21-4138, Statement In Support of Claim, that if he 
received a 10 percent rating, he would be satisfied and drop 
his appeal.  Consequently, this issue is no longer a matter 
in controversy.  Cf. Ab v. Brown, 6 Vet.App. 35, 38 (1993).  


REMAND

Service connection was established for right trapezius muscle 
and supraspinatus muscle strain in a September 2000 rating 
decision.  The veteran was provided an evaluation of 10 
percent under the provisions of 38 C.F.R. § 4.71a, Code 5201 
and § 4.73, Code 5301, effective January 29, 2000.  By a 
subsequent rating, dated in June 2002, the disability rating 
for the service-connected right shoulder disability was 
increased from a 10 percent to a 20 percent, effective 
January 29, 2000.  

In Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  The United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14 (1994).  However, in 
Esteban, the Court ruled that where manifestations are not 
duplicative of or overlapping, but separate and distinct in 
nature a separate rating could be assigned. Esteban v. Brown, 
6 Vet.App. 259, 262 (1994).  

This is relevant to the extent that the veteran's most recent 
VA examination reports show that he has demonstrated muscle 
strain, limitation of motion and neurological changes.  
Additional examination is necessary to determine the degree 
of neurological involvement in the veteran' service-connected 
disability picture.  

In view of the foregoing, the case is remanded to the RO for 
the following actions

1.  The veteran should be afforded a VA 
neurological examination in order to 
determine the current nature and severity 
of existing neurological disability 
associated with service-connected right 
shoulder disability.  The examiner is 
requested to identify neurological 
defects, if any resulting from service-
connected disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

2.  The RO should review the veteran's 
claim in the light of the additional 
development.  In addition, the RO should 
consider the propriety of assigning 
separate ratings for separate and 
distinct manifestations of the service-
connected right shoulder disability.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




